Case: 12-50858       Document: 00512285982         Page: 1     Date Filed: 06/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 25, 2013
                                     No. 12-50858
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ARREGOTE-JUAREZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-186-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Jose Arregote-Juarez (Arregote) pleaded guilty to being illegally found in
the United States after having been previously deported, in violation of 8 U.S.C.
§ 1326. He was sentenced to 30 months of imprisonment, to be followed by a
three-year term of supervised release. On appeal, Arregote argues that his
sentence is procedurally unreasonable because the district court did not give
reasons for imposing a term of supervised release despite U.S.S.G. § 5D1.1(c)’s
instruction that supervised release ordinarily should not be imposed if the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50858     Document: 00512285982     Page: 2   Date Filed: 06/25/2013

                                  No. 12-50858

defendant is a deportable alien.       He also argues that his sentence is
substantively unreasonable because the district court failed to consider
§ 5D1.1(c)’s instruction even though it was a factor that should have been given
significant weight. Arregote did not raise his arguments or object to his sentence
in the district court. Accordingly, we will review his arguments for plain error
only. See United States v. Dominguez-Alvarado, 695 F.3d 324, 328-29 (5th Cir.
2012).
      Arregote has not shown that the district court imposed a procedurally
unreasonable sentence in his case. Although the district court did not give
specific reasons for imposing a term of supervised release, the record reflects
that, when imposing Arregote’s sentence, the district court considered the
§ 3553(a) sentencing factors and discussed the facts and circumstances of both
Arregote’s background and the offense of conviction and the need for the
sentence to afford adequate deterrence to crime, specifically noting Arregote’s
criminal history, problem with alcohol, and likelihood to reoffend. The district
court’s statements at Arregote’s sentencing sufficiently offered a “particularized
explanation and concern [that] justif[ied] imposition of a term of supervised
release.” Dominguez-Alvarado, 695 F.3d at 330; see also United States v.
Becerril-Pena, 714 F.3d 347, 349 (5th Cir. 2013) (explaining that court need not
find that case is extraordinary to impose supervised release on deportable alien).
      Additionally, Arregote has not shown that the district court imposed a
substantively unreasonable sentence. The three-year term of supervised release
imposed in his case fell within the advisory sentencing guidelines range for his
offense. He has not overcome the presumption that the district court, in
imposing a term of supervised release, considered the relevant sentencing
factors.   See United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005).
Accordingly, he has not established that his sentence of supervised release is
substantively unreasonable.
      AFFIRMED.

                                        2